t c memo united_states tax_court david and barbara kincaid petitioners v commissioner of internal revenue respondent docket no filed date david kincaid and barbara kincaid pro_se doreen m susi and david w otto for respondent memorandum findings_of_fact and opinion colvin judge respondent issued a final_determination disallowing petitioners' claim_for_abatement of interest relating to petitioners' and tax years petitioners timely filed a petition under sec_6404 and rule ' redesignated sec_6404 by the internal_revenue_service continued - - the issues for decision are whether respondent’s denial of petitioners’ claim_for_abatement of interest that accrued after for petitioners' and tax years was an abuse_of_discretion we hold that it was not except as noted herein whether we have jurisdiction to review respondent's failure to abate additional interest for tax-motivated transactions imposed by sec_6621 as in effect for the years in issue we hold that we do not unless otherwise indicated section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure references to petitioner are to david kincaid findings_of_fact some of the facts have been stipulated and are so found petitioners lived in yuma arizona when they filed the petition to abate interest a petitioners’ investment in signature associates in the early 1980's petitioners invested in signature associates signature a limited_partnership which invested in ' continued restructuring and reform act of publaw_105_206 sec_3309 112_stat_685 petitioners do not request abatement of interest that accrued before date - - encoder associates encoder a limited_partnership encoder was part of a national group of about energy management systems limited_partnerships ems respondent audited the ems partnerships from to encoder and some of the other ems partnerships were subject_to the unified partnership audit and litigation provisions of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 ems taxpayers filed about big_number petitions in the tax_court in an ems shelter group was formed and the participants agreed to have trials in and to be bound by the results of two ems test cases on date attorneys from both sides met to plan an appeals_conference for all encoder limited partners the appeals_conference for all encoder limited partners was held on date around respondent had settlement negotiations with encoder some of encoder's limited partners settled but signature did not on date respondent sent a final_partnership_administrative_adjustment fpaa to signature telling signature about adjustments to encoder's return the test cases were tried in date decisions in the test cases became final on date decision documents q4e- based on the outcome of the test cases were filed on date the encoder decision became final on date respondent denied petitioners’ claim for their proportionate share of credits on their return and for a carryback of unused_credit to their return on date respondent assessed tax against petitioners of dollar_figure for and dollar_figure for relating to petitioners' indirect investment in encoder through signature b respondent's notices of deficiency for and and later events respondent mailed affected items notices of deficiency to petitioners for on date and for on date in them respondent determined that petitioners were liable for the addition_to_tax for overvaluation under sec_6659 relating to their share of the signature encoder disallowed credits in and petitioners filed a petition with this court on date disputing the determinations docket no respondent filed an answer on date on date patrick wilcox wilcox respondent's appeals officer sent a letter to petitioners stating that it was important to meet as soon as possible on date petitioners' daughter telephoned wilcox to arrange a conference on date petitioners wrote a letter to wilcox stating that they were ready to meet - - on date petitioners' daughter wrote to loren peterson peterson respondent’s appeals officer to ask how much respondent claimed petitioners owed for and including taxes interest and penalties on date petitioners filed with the ogden service_center a request to abate interest form that had accrued on their tax_liabilities for and on date the ogden service_center notified petitioners that their request for abatement was being sent to andover massachusetts for processing on date petitioners received a telephone call from larry landon landon of the andover service_center landon said that their request for abatement would be handled by respondent's phoenix appeals_office on date petitioners’ daughter wrote peterson to ask whether petitioners' request for abatement should be handled by his office she asked peterson for copies of all documents relating to petitioners’ and taxes especially pertaining to signature and encoder on date petitioner met with peterson on date petitioners signed a second request for abatement of interest form for their and years a notice of trial on date was served on date on date the parties reported - - that the case had settled on date the court entered a stipulated decision in docket no in it the parties agreed that petitioners were liable for additions to tax under sec_6659 of dollar_figure for and dollar_figure for petitioners paid the assessments of those additions to tax and the taxes assessed as computational adjustments but did not pay the interest because they believe the process had been unfair on date respondent issued a final_determination denying petitioners’ interest abatement claim opinion a abatement of interest the commissioner's authority to abate interest under sec_6404 the commissioner may abate part or all of an assessment of interest on any deficiency or payment of tax if a either the deficiency was attributable to an error or delay by a service official in performing a ministerial_act or an error or delay by the taxpayer in paying his or her tax is attributable to a service official being erroneous or dilatory in performing a ministerial_act and b the taxpayer caused no significant aspect of the delay interest is abatable only after the commissioner has contacted the taxpayer in writing about the deficiency or payment in question see sec_6404 flush language we apply an abuse_of_discretion standard in reviewing j - the commissioner’s failure to abate interest see woodral v commissioner t cc ministerial or managerial act petitioners contend that we must abate interest which accrued as a result of an error or delay by an irs officer_or_employee in performing a managerial act as well as a ministerial_act we disagree congress amended sec_6404 in to permit abatement of interest for unreasonable error and delay in performing a ministerial or managerial act taxpayer bill of right sec_2 tbor publaw_104_168 and 110_stat_1452 however that standard first applies to tax years beginning after date tbor sec_301 110_stat_1457 thus it does not apply here see 112_tc_230 woodral v commissioner supra pincite n petitioners contend that respondent committed an abuse_of_discretion by failing to abate interest relating to their and tax years after date a date to date petitioners contend that respondent should have informed them before date and date that they might be petitioners concede that they are liable for interest that accrued from date for and date for to date - b b - liable for income_tax deficiencies for and respectively petitioners contend that the period from the earlier year in issue to when respondent issued the notices of deficiency was simply too long as to the fpaa sent on date petitioners also contend that respondent’s employees had a ministerial duty to send an fpaa in the encoder case to signature and that respondent cannot prove that respondent mailed it to the correct address we disagree because petitioners’ arguments relate to the time before date the commissioner may not abate interest that accrues before the commissioner first contacts the taxpayer in writing with respect to the deficiency or payment of tax sec_6404 flush language krugman v commissioner supra pincite respondent first contacted petitioners in writing about the additions to tax for and in the notices of deficiency for those years sent on may and date thus respondent’s refusal to abate interest before those dates was not an abuse_of_discretion see sec_6404 flush language krugman v commissioner supra in addition based on the detailed testimony of respondent’s lead project attorney for the ems litigation we find that none of the delays before date resulted from errors by respondent's employees in performing a ministerial_act -- -- petitioners also contend that they would have agreed to a settlement in the encoder partnership case in and if they had been offered one on similar terms to those involving other limited_partnerships in which they were direct or indirect partners petitioners contend that treating them differently from other taxpayers in their situation was a ministerial error which requires respondent to abate assessment of accrued interest from date to the present we disagree based on the testimony of respondent’s lead project attorney for the ems litigation b date to date petitioners contend that respondent's employees gave them incorrect information and did not respond to them causing significant delays in resolving this matter petitioner testified that around date respondent's district_counsel told them that interest would be tolled until the appeal was decided petitioner testified that respondent's appeals officer told petitioners’ daughter on date that interest had not accrued since october respondent offered no evidence to counter petitioner's testimony we conclude that the statements by respondent's employees caused petitioners to delay the payment of interest starting date and refusal to abate interest accruing thereafter was an abuse_of_discretion see douponce v commissioner tcmemo_1999_398 -- 10m -- b tax-motivated interest rate and tekefra constitutional issues petitioners contend that they should not be liable for additional interest under sec_6621 the percent tax- motivated interest rate because it is a penalty petitioners also contend that the tefra procedures are unconstitutional because they do not provide due process and that the code sections which provide for percent tax-motivated interest are unconstitutional ex post facto laws because congress enacted them after petitioners incurred their tax_liabilities in and we lack jurisdiction under sec_6404 to decide whether petitioners are liable for additional interest under sec_6621 or to decide issues relating to the constitutionality of the tehefra procedures for the same reasons that we lack jurisdiction under sec_6404 to decide whether a taxpayer is liable for additions to tax see krugman v commissioner t c pincite to reflect the foregoing decision will be entered under rule
